Citation Nr: 1424591	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Daughter

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1969 with over two years of service in Thailand.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran and his daughter testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

As the Veteran's petition to reopen his claims for entitlement to service connection for schizophrenia and bipolar disorder is granted herein, they are combined with a claim for any psychiatric disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the evidence suggesting various diagnoses, the claim has been recharacterized to include any psychiatric disorder, upon reopening.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1980 rating decision, the AOJ denied the Veteran's claim for a nervous condition/schizophrenia.  New and material evidence was submitted and the AOJ issued a letter in November 1980 indicating that the decision remained the same.  New evidence was submitted in November 1980; the evidence was not material as it merely established the diagnosis of schizophrenia which was already of record.  The Veteran did not appeal.  The decision was final.

2. An August 1989 rating letter informed the Veteran that the claim was not reopened; the Veteran did not perfect an appeal or file new and material evidence within one year.  The decision was final.  

3. In an August 2001 rating decision, the AOJ reopened a claim for service connection for schizophrenia and denied the claims of service connection for schizophrenia and bipolar disorder on the basis that neither disorder occurred in service or was caused by service.  The Veteran filed a timely notice of disagreement, and the RO issued a statement of the case in July 2003.  The Veteran did not file a substantive appeal or new and material evidence within one year.  The decision was final.   

4.  Evidence considered at the time of the August 2001 rating decision included the Veteran's service treatment records, treatment records from the VA Medical Centers in Bay Pines and Sarasota from January 2000 to November 2000, treatment records from the VA Medical Center in Gulfport from July 1980 to October 1980, statements from the Veteran's friends and family, and the Veteran's own statements.  That evidence showed in-service mental health treatment, lay statements of continuous symptoms since service discharge, current diagnoses of bipolar disorder and possibly schizophrenia, and a VA examiner statement that there was evidence that this began during active duty. 

5.  Since the August 2001 rating decision, the Veteran has submitted additional evidence regarding his psychiatric disorders.  Specifically, during his video conference hearing, he provided additional details of his treatment in service, stated that he had the same symptoms after service that he had in service, discussed his hospitalization around 2008 in Chattahoochee Hospital, and stated that his doctor at the VA hospital told him that his psychiatric disorder was caused by service.  

4.  The evidence received subsequent to the August 2001 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for schizophrenia and bipolar disorder, and in connection with VA's duty to assist, provides a basis to reopen the claim.


CONCLUSIONS OF LAW

1.  The August 2001 rating decision that denied service connection for schizophrenia and bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  Evidence received since the August 2001 rating decision is new and material and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence received since the August 2001 rating decision is new and material and the claim for service connection for bipolar disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bipolar disorder is reopened.


REMAND

Remand is required because the record shows that the Veteran received benefits from the Social Security Administration (SSA).  However, the records pertaining to the Veteran's SSA application and grant of benefits are not associated with the claims file.  Remand is also required because there may be relevant private medical records that have not yet been attempted to be obtained.  The claims file contains evidence that the Veteran reported he was treated at several healthcare facilities, including the Chattahoochee Hospital and Singing River Mental Health Center.  

The Board further notes that, although the Veteran was afforded VA examinations in 1977 and 1986, neither included a nexus opinion.  Therefore, in connection with his claim for service connection for an acquired psychiatric disorder, he should be afforded an adequate VA examination as there is evidence of current disabilities, in-serivce mental health treatment, lay evidence of continuous symptoms since service discharge, and an etiological opinion provided by a VA physician that provided no rationale. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Ask the Veteran to clarify where he received treatment for his psychiatric disorders and the dates of such treatment.  Then, send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  Expressly request that the Veteran provided a release for the Chattahoochee Hospital and Singing River Mental Health Center.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After any additional records are associated with the claims file, schedule a VA examination regarding the Veteran's claimed acquired psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant documents in the electronic claims file must be printed and made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The Veteran has contended that his current psychiatric disorder began during his military service when he was hospitalized with anxiety and diagnosed with an acute anxiety reaction.  He also stated that he currently has the same symptoms he had in service.  The Veteran's friends and family have also submitted numerous statements documenting how he had changed when he returned from Thailand.  These statements demonstrate that the Veteran was a hard worker and respected member of his community before his military service but returned paranoid, afraid, and unable to focus and work.  For the purposes of this examination and opinion, the examiner should consider these lay statements true and accurate.

The examiner must provide the following opinions:

a) Is there a current acquired psychiatric disorder?  If there is no current disorder, has there been a disorder at any time since his discharge from military service?  The examiner must state all current psychiatric diagnoses, as well as any diagnoses since service, and address the following:  In-service treatment for an acute anxiety reaction, the Veteran's numerous admission and discharge hospital reports, the November 2000 VA treatment record indicating that there was apparent evidence that the Veteran's bipolar disorder started during his active duty, the Veteran's lay statements of record, and the lay statements from the Veteran's friends and family.  

b) Is it at least as likely as not (50 percent or greater probability), regarding each diagnosed psychiatric disorder, that it had its onset in or was otherwise caused by the Veteran's period of active military service? 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


